AVENANT N°1
AU CONTRAT DE PARTAGE DE PRODUCTION
CONCLU

ENTRE
LA REPUBLIQUE DEMOCRATIQUE DU CONGO
ET
L'ASSOCIATION
SOUTH AFRICA CONGO OIL (PTY) Ltd
&
LA CONGOLAISE DES HYDROCARBURES

BLOC III DU GRABEN ALBERTINE
DE LA RDC |

JUIN 2010

at re Fo
12

AVENANT AU CONTRAT DE l':.:::/.CE JE ZRODUCTION CONCLU ENTRE LA
REPUBLIQUE DEMOCRATIQUE BU CONGO ET L'ASSOCIATION SOUTH
AFRICA CONGO OIL (PTY) Ltd-LA CONGOLAISE DES HYDROCARBURES

SUR LE BLOC II! DU GRABEN ALBERTINE DE LA RDC

ENTRE :
La République Démocratique du Congo, dûment et valablement représentée par :

# Le Ministre des Hydrocarbures,
«* Le Ministre des Finances,
“Le Ministre du Budget et

“ Le Ministre du Portefeuille,

agissant en vertu des pouvoirs légaux tels qu'ils résultent de l’Ordonnance-Loi n° 81-013
du 2 avril 1981 portant Législation Générale sur les Mines et les Hydrocarbures, ci-après
désignée « La RDC » de première part ;

ET

+ SOUTH AFRICA CONGO OIL (PTY) Ltd, Société de droit sud africain, ayant son
siège social à 119, Rosen Office Park, 37 Invicta Road Midrand, Johannesburg,
Afrique du Sud, représentée par Andrea BROWN, Directeur, agissant en vertu des
pouvoirs statutaires, ci-après dénommée « SACOIL » , de deuxième part ;

La partie de deuxième est ci-dessous dénommée le « Contractant »

En considération du fait que les parties, en exécution des articles 79 et 84.f de la
législation générale sur les mines et les hydrocarbures ainsi que de l’article 34.2 du CPP du
décembre 2007 ont consenti à des modifications audit CPP,

Il a été arrêté et convenu ce qui suit :
ARTICLE 1° :

A dater de ia prise d’effets du présent Avenant, les articles 5.3, 5.5, 7.1.1, 7.1.2, 12.8, 15.1,
2041, 2241, 22.2, 22.3, 22.4 seront remplacés par les textes suivants :

Article 5.3 Le «Contractant» allouera annuellement un montant de Un Million‘ de
Dollars (USD1.000.000) en phase d’Exploration et Quatre Millions de Dollars
(USD 4.000.000) en phase de Production, au titre d'interventions sociales au profit
des populations locales environnant les sites pétroliers suivant un programme
concerté avec le Ministère des Hydrocarbures. Ces interventions toucheront
notamment le domaine de la Santé, de l'Education et de la Culture. Les montants ÿ
réservés font partie des Coûts Pétroliers et sont donc récupérables.

ND, A ad
13

Article 5.5 Pour le suivi de l’ex

sion du Pian d’Atténuation et de Réhabilitation,
du Plan de Gestion Environnemental du projet et de l'audit environnemental, le
«Contractant» participe annuellement pour un montant de Cent Cinquante Mille
Dollars (USD 150.000) par bloc.

article 7.1.1 Première Période de la ZERE (Durée de trois ans)

Commençant lors de la date d’entrée en vigueur et se terminant trois ans plus
tard, le dernier jour de cette période de trois ans pour un montant global de
Soixante-dix millions de Dollars américains 70.000.000 USD.

article 7.1.2 Tout au long de la validité du présent contrat, le « Contractant »:

©  Contribuera à l'effort d'exploration du bassin de la Cuvette centrale pour
un montant annuel de Cinq cent mille (500.000 USD) dollars en phase
d'exploration et un million de dollars (1.000.000 USD) en phase
d'exploitation ;

o Participera à la mise en place de la banque des données du Secrétariat
Général aux hydrocarbures et formera le personnel à la gestion de cette
banque de données pour un montant annuel de Cinquante mille dollars
{50.000 USD).

Article 12.8 Le «Contractant» payera à « La RDC », les droits ci-après :

ARTICLE NATURE PERIODE MONTANT
ENUSD

14.81 Bonus de production A la Signature de | 4.000.000
l'avenant

14412 Permis d'exploration A 'octroi du Permis 2.500.000

1413 Renouvellement Permis d'exploration Au renouvellement 1.250.000

141.4 Permis d'exploitation A l’octroi du Permis 4.000.000

4415 Renouvellement Permis d’exploitation Au renouvellement 2.000.000

141.6 Bonus de production A la production du | 5.000.000
premier baril

1447 Bonus de production du dix millionième | À la production du dix | 10.000.000

:_f baril millionième baril “|

Toutefois, il est prévu un Bonus dit de découverte (en cas de découverte
commerciale) dont la hauteur fera l’objet de négociation entre parties au moment de la
découverte.

article 15.1 La production nette sur le Permis d'exploitation, déduction faite de la
Royalty conformément aux dispositions de Varticle 12 et de la quantité affectée au
remboursement des coûts pétroliers, conformément aux dispositions de
l'article 14 ci-dessus, sera partagée entre l'Etat et le «Contractant» dans les
proportions indiquées ci-dessous. I est par ailleurs entendu que, pour la
détermination de la part de la production d'hydrocarbures affectée à la

NET
14

rémunération de l'Etat et du.« Contractant », les parties peuvent procéder à une
consolidation de la production nette globale provenant du bloc qui est l’objet du
présent Contrat de Partage de production.
© 7 PRODUCTION NETTÉ |  PARTDEL'ETAT PART DU CONTRACTANT
CUMULEE EN BARILS _ EN POURCENTAGE

;...€29.000.000  , .., 40...) 60

[20.000.001 à 40.000.000 | CR 50 L |

| 40.000.001 à 60.000. .. 80 Lt 40
__769-000.000 i. : 70... i.. 30 _—

Article 20 - Emploi et Formation du Personnel de « La RDC »

20.1 Dès le début de la Première Période d'Exploration, conformément à
l'Article 8.14. du présent Contrat, l'Opérateur mettra en œuvre un programme de
formation de personnel dans les domaines d’Exploration, de l'Exploitation et de la
commercialisation des hydrocarbures, dont le budget annuel est fixée à Cent Mille
Dollars (USD 100.000} pendant la période d’Exploration et Cent Cinquante Mille
Dollars (USD 150.000) pour la période d'Exploitation. Les programmes de
formation et les budgets susvisés seront préparés par le Ministère ayant les
Hydrocarbures dans ses attributions et présentés au «Contractant» pour
exécution. Les actions de formation concerneront les personnels techniques et
administratifs des services intervenant dans la gestion des contrats pétroliers at
seront conduites au moyen soit de stages en République Démocratique du Congo
ou à l'Étranger, soit d'attribution de bourses d'études à l'Étranger. Le personnel en
formation restera sous son statut d'origine et restera rémunéré par son
Organisme originel de rattachement.

Article 22 - Participation de l'Etat

224 Une part d'intérêt dans le Contrat de Quinze pour cent 15 % sera attribuée à

« l'Etat » dans les 60 jours suivant l'entrée en vigueur du présent avenant.

22.2 La part d'intérêt de «l'Etat», défini à l'article précédent sera prise en
charge par l'entité ou, éventuellement, les entités composant le «Contractant»,
qui prendra en compte tous les Coûts Pétroliers (ci-après les " Coûts Différés").

Les Coûts Différés sont déduits de la part de « l'Etat» d'un compte avance (ci-
après le "Compte Avance"} dont le créancier est l'entité ou, le cas échéant, les
entités formant le «Contractant». Le Compte d'Avance générera un intérêt au taux
LIBOR plus deux pour cent (2%). :
22.3 Le «Contractant» récupérera les fonds prêtés à « l’Etat » par l'intermédiaire

du Compte d'avance, majoré d'intérêts, en utilisant cent pour cent (100 *) du Cost

Oil et cinquante pour cent (50 %) du Profit Oil attribué à « l'Etat ».

ARTICLE 2 : Le « Contractant » contribuera a: sis APPA à concurrence du montant qui
lui sera communiqué par le Ministre des hydrocarbures selon des critères d’uniformité
entre les sociétés en contrat de partage de production avec « l'Etat ».

ARTICLE 3 Sous réserve des modifications introduites par le présent Avenant, intitulé
Avenant n, le Contrat de partage de production du 4 décembre 2007 reste
intégralement en vigueur.

Ainsi fait à Kinshasa en six exemplaires originaux, le 2 6 MAI 2010

Pour « SACOIL »

Andrea BROWN

